﻿1.	 We are gathered together once again to examine, in the light of the events which have occurred since the thirty-first session of the General Assembly, the progress achieved and the problems raised in all fields which are of concern to the international community and which constitute the field of activity of the United Nations. The subject is a vast one and, of course, complex in many respects. But, Mr. President, having elected you unanimously as President of the General Assembly, we are sure that we shall fulfil the great hopes aroused by our work and our deliberations.
2.	Mr. President, aware as we are of the experience, the qualities of tact, flexibility and yet of firmness which you possess, and of the distinguished and positive role played by your country, Yugoslavia, in all areas, and the sense of responsibility that country possesses, we cannot but be gratified at the choice made by the thirty-second session of the General Assembly in electing you to conduct our proceedings. Mauritania, which maintains strong and many- faceted links with your country, particularly within the non-aligned movement, would like, through me, to convey to you its congratulations and assure you of its support in your difficult task.
3.	Your predecessor, Mr. Amerasinghe of Sri Lanka,1 deserves our gratitude and our appreciation also for the remarkably competent and objective way in which he conducted our proceedings at the last session. As for our Secretary-General, Mr. Kurt Waldheim, there is no need for me to expatiate on the esteem in which we hold him for his efforts to make our Organization into a genuinely effective instrument for the service of peace, economic and social progress and stability in the world. He can be sure of the support of my country in his difficult but none the less noble and exalting task.
	
 
4.	I cannot come to the substance of my statement without expressing also to the fraternal people of Djibouti and the people of Viet Nam our congratulations on their admission to the United Nations.. The presence of the Republic of Djibouti among us today marks the end of an important chapter in Franco-African history. In putting an end to its presence in Djibouti, France accomplished an important task of decolonization which was without doubt difficult, but which in its conception and its manner of execution redounds to the credit of France and the French people. We are sure that relations between France and Africa, henceforth free of all notions of dependence, will greatly benefit from the work thus completed. Welcoming Viet Nam to our Organization is also a moral comfort and a definite encouragement to all peoples still groaning under the yoke of segregation and colonial domination.
5.	I have just said that the subjects we consider here are vast and complex in certain of their aspects. The agenda of 128 items which we adopted well reflects their scope and importance, from both the political and the economic standpoint. It is, of course, most useful and indeed important to review all these points. However, as time is limited I shall devote the bulk of my statement to the situation in southern Africa, to that in the Middle East and also to disarmament and international economic relations.
6.	As we form part of both the African and the Arab worlds, and because we belong to the non-aligned movement and the Group of 77, my country is perhaps more sensitive to the important problems I have just mentioned. We feel, none the less—and this is a matter of conviction to us in Mauritania—that the coming of a world of peace, equality and stability, as conceived in the Charter of our Organization, will remain a distant dream until a just and lasting solution is found for these different problems.
7.	The situation in southern Africa indeed remains one of the sources of tension  most dangerous for peace in Africa-all Africa-and, beyond Africa, for peace in the world. In this part of our continent we are facing not only classical colonialism but, what is more, a giant machine of repression known as apartheid, usurpation, racism and the pure and simple denial of the most elementary human rights.
8.	The black population of South Africa, which represents more than 80 per cent of the whole population of the country, has been entirely stripped of its social, economic and political rights by a handful of South African whites solely because of a difference in colour. Furthermore, is authentic people of South Africa have been corralled into a small proportion of its national territory with hardly 15 per cent of the wealth of its own country. A blind system of 
repression and unfair legislation has been established by the racist regime in Pretoria to put down all opposition and do away with the slightest attempt at resistance. Sharpeville and Soweto, where workers and hundreds of students protest against the racism of which their people is the victim, are fresh in our memories to remind us of the truly disgusting nature of the South African regime. More recently, the murder of Steven Biko, this wise and respected leader of South Africa, fills us with indignation and bitterness and once again shows that arbitrary detention, persecution and torture are the daily practice of the South African regime. The body of Steven Biko was certainly destroyed by this repressive machinery, but his spirit remains more alive than ever. Permit me to commemorate here the memory of Steven Bike, in the conviction that his sacrifice for freedom and the dignity of his people will do even more to mobilize the whole of Africa and rally it around the ideals which he set himself.
9.	The racist and repressive policy of the Pretoria regime is not limited to South Africa; quite the contrary, it has been extended to the international Territory of Namibia and established as a system of government. In spite of the many relevant resolutions of the General Assembly and the Security Council the Vorster regime has so far not changed its attitude of systematic refusal to free the Territory of Namibia in accordance with the aspirations of the Namibian people.
10.	In this regard my country has followed with close interest the actions undertaken by the five Western Powers members of the Security Council. We are certainly pleased at all peaceful efforts to free the Territory of Namibia and, in particular, at this initiative of the five countries. But we should like to reaffirm that any solution which fails to take account of the necessary unity of the country and its people, of the representativeness of the South West Africa People's Organization, will be a solution doomed to failure. Unfortunately, we cannot fail to see that the Vorster regime continues to wish to create an artificial State in Namibia while seeking to pillage part of Namibian territory. The appointment by Vorster of a General Administrator of the Territory, and his claims to Walvis Bay, illustrate the extent to which the champions of apartheid are determined to flout Security Council resolution 385 (1976) and to defy the international community.
11.	The Ian Smith regime, too, constitutes a unique case, where a handful of 300,000 white racists have unilaterally declared the independence of a country to which they do not belong, thus creating a situation flagrant not only in its illegitimacy but also in terms of the segregation and the domination of 6 million Africans, the authentic and rightful sons of Rhodesia. The people of Zimbabwe, on the strength of the support naturally accorded by Africa and conferred upon it by the international community, has risen, as indeed all those who wish to live in liberty or die in dignity rise. The stubbornness of the Rhodesian rebels is none the less such that 12 years afterwards the regime of Ian Smith, even though it certainly has its back more and more to the wall, is seeking to create the appearance of legitimacy by having recourse to all kinds of stratagems and, in particular, using certain dissidents of the liberation movements to the detriment of the Patriotic Front. Such a masquerade obviously can only mislead those who are not very well conversant with the true nature of the Rhodesian regime and who are unaware of the determination of the people of Zimbabwe and the active solidarity which it now enjoys among all Members of our Organization.
12.	Even those who have been and remain responsible and who for such a long time did not think it necessary to face up to this responsibility are today realizing the danger of the situation and seeking to end the Smith rebellion by trying to bring about majority Government.
13.	The Anglo-American plan, which will be put into concrete terms by the appointment of a representative of the Secretary-General of the United Nations, well illustrates this new tendency and constitutes in itself an undeniable victory of the Rhodesian national forces. Coming several years too late, of course, the Anglo-American plan, as accepted by the Patriotic Front and approved by the African front-line countries, nevertheless does constitute a praiseworthy initiative for which both British and Americans should get credit. We in Mauritania should like to express the hope that we shall see this plan applied in all its parts as soon as possible in order to relieve the suffering of the people of Zimbabwe and to avoid further bloodshed.
14.	Apartheid and its tentacles, which we can see in Rhodesia and Namibia, are an inadmissible challenge and insult to the international community at the very time when it is placing in the forefront of its preoccupations respect for human rights, at a time when it is more than ever aspiring to a world of concord, stability and justice. They also constitute a threat to peace in Africa and, beyond Africa, are liable to jeopardize international security. Several times now Zambia, Mozambique and Botswana have been attacked by the forces of Ian Smith and Vorster, thus constituting a threat to the stability of these countries and violating their sovereignty. Mauritania would like to express here its whole-hearted solidarity with fraternal African front-line peoples, whose support for just causes have exposed them at any moment to armed attack and sufferings of all kinds.
15.	In this respect we are encouraged by the fact that we in Africa are not the only ones to understand the imminent danger inherent in this explosive situation in southern Africa. The international community has indeed not only shown us that it understands but has also displayed its solidarity in Maputo at the International Conferences in Support of the Peoples of Zimbabwe and Namibia and in Lagos at the World Conference for Action against Apartheid. The success of those Conferences and the recommendations they adopted prove-if proof be needed-that we are facing an explosive situation in the southern part of our continent.
16.	It is not the few peripheral quarrels that, unfortunately, exist here and there between African countries and will, of course, be solved within the framework of the African family, which should be allowed to divert our attention from this central concern which is for us domination and the segregation of our brothers in southern Africa.
17.	I have spoken at some length about these problems of southern Africa to which my country is particularly sensitive and which it considers, quite rightly in our view, as being of fundamental interest for the peace of the world. Unfortunately, there exists another problem just as lingering and just as much a matter of concern to my country because it affects it directly. This problem is that of the Middle East.
18.	More than 30 years have elapsed since the United Nations, under various kinds of pressure, decided to create on Palestinian soil the Israeli entity, thus reducing the Arab people of Palestine to becoming wanderers and having to rely on international charity. Of course, the United Nations did recommend at that time the establishment of a Palestinian entity on another part of the same territory. That in itself reflects the injustice of such a decision. The Palestinian people was granted part of its own national territory, and another part of it was given to immigrants who for more than 2,000 years have had no ties with Palestine apart from religious ones, such as those of the adherents of any other religion. Gradually Israel, like a cancer, has come to occupy the whole of Palestine, has driven out the inhabitants, destroyed their homes, pillaged their goods and, finally, begun to encroach upon neighbouring Arab territories.
19.	Since that time we have seen four wars in the area, each one revealing the implacable nature of the Israeli occupation and the danger that it represents for the whole Arab nation and the peace of the world. At the same time, the Tel Aviv authorities, who owe their existence to the United Nations, have displayed unpardonable insolence with regard to the United Nations and have gone as far as to describe its decisions as  immoral .
20.	The various vicissitudes which have marked the development of the problem over the last 30 years are sufficiently familiar to this Organization, as are also, the considerable number of proposals made by Arab States with the aim of finding a just and lasting solution to the Middle East problem. But the sophisticated propaganda used by Israel, the complicity and support it has enjoyed in various Western countries, have for a long time camouflaged the facts, transforming the terrorist methods of Israel into actions taken for its salvation and making of the occupation of Arab States a necessity for its survival.
21.	Most fortunately, this simplistic plan could not stand up to the pressure of the actual facts which have become clearer every day. The facts are Israel's policy of occupation by force, the planting of colonies in Arab territories, exactions of all kinds and political assassinations. The recognition of the Palestine Liberation Organization (PLO) by the international community and even by the most faithful friends of Israel as an essential element in the problem of the Middle East and the fact that the need has now been accepted for the evacuation of Arab territories make absolutely clear the isolation of Israel and the disapproval of its policy. It is none the less surprising that countries which have long experience of international life and perhaps are better acquainted than anyone else with the true nature of the problem should continue to demand that the PLO recognize the existence of Israel as a preliminary to any negotiations. This approach indeed is tantamount to telling the Palestinians:  Accept your lot and come to negotiations with your hands tied; while
Israel rejects the participation of the PLO even after this recognition. In so doing they are asking the Palestinian people, which has been driven out of its land and robbed of its possessions, to abandon everything that it still holds as an element of negotiation. In a word, the Palestinian people are being asked to bend to the will of Israel while recognizing its legitimacy without any counterpart.
22.	If the PLO were to go beyond the recent extremely moderate and responsible statements of its leaders, it would run the risk of damaging its representativeness and render its presence in the negotiations and its possible commitments without significance. In fact, this is what Israel is aiming at in demanding of the Palestinian people, by proxy, something that would probably lead to the division of the PLO and its weakening, so as later to be able to attribute to it the failure of any attempt at peace in the Middle East.
23.	This, in our view, is the error of those—some of whom, of course, are acting in good faith—who are still subjecting the PLO to such demands. Those demands have in any case been rendered obsolete by recent events, particularly because all the Arab States of the area and the Palestinian people now consider peace in the Middle East not only as a duty but as an imperative necessity, with everything that involves by way of mutual recognition. My colleagues and brothers, the Foreign Ministers of Egypt and of Syria, proposed on 28 September and 29 September from this very rostrum a wise and realistic procedure which should lead to a just and lasting peace because it takes into account all the elements of the problem.
24.	There is a fresh opportunity for peace offered by the Arab nation, and here we have all the conditions created to allow the Middle East to undertake and embark upon the course of salvation and finally become once again the land of harmony, coexistence and fraternity which it has always been throughout its age-old history.
25.	The choice for Israel is clear; does it want to contribute to peace  and to alleviate the sufferings endured by all the peoples of the area? If so, it must grasp this new opportunity which may not recur, recognize the inalienable, rights of the Palestinian people, particularly its right to a country, evacuate all Arab territories occupied in June 1967, put an end to the establishment of new Jewish settlements, and call a halt to committing sacrileges in the Holy Places of Islam. Or, on the contrary, does it want to continue to have recourse to all kinds of subterfuge in pursuing its policy of aggression and intimidation which is threatening peace in the area and international security? If it does, it will certainly find itself up against an Arab nation which has rallied together and which is determined to use all the means available to it in the service of justice and right.
26.	We know that Israel is not animated by a genuine wish for peace, still less today with the accession to power of a new, more arrogant and, no doubt, more intransigent regime. The recent decisions to establish new settlements on the West Bank of the Jordan clearly demonstrate the scorn in which the new Israeli authorities hold the United Nations and the international community. The present invasion of the south of Lebanon also serves to demonstrate that peace is contrary to Israel's philosophy and its concepts of international relations.
27.	Maybe Israel has been encouraged by, inter alia, certain unfortunate tensions created artificially here and there in the Arab world and which have divided fraternal States. It is true that to maintain those tensions is to harm the legitimate interests of the Arab nation and to strengthen the position of its enemies. But it is our conviction in Mauritania that the minor and pointless differences which damage our common cause will be rapidly resolved, and our natural solidarity will re-emerge with its full vigour and scope for the good of our peoples. Israel should therefore not count on these differences, which, I am absolutely convinced, are transient.
28.	This is the view of my country with regard to the Middle East. Our solidarity with the Palestinian people represented by the PLO, with Egypt, with Syria and with Jordan has been total in the past. It is now and will remain so in the future.
29.	Southern Africa and the Middle East have since the end of the Viet Nam war been, in our view, the most stubborn and at the same time the most explosive sources of tension. At any moment, violence may break out and assume vast proportions difficult to deal with and threatening the world with a general conflagration. With the proliferation of weapons of all kinds, the consequences are - unforeseeable. Awareness of this situation was no doubt what underlay the initiative of the non-aligned movement when it met last year at Colombo and recommended a special session of the General Assembly devoted to disarmament.1
30.	No initiative could be more judicious, politically as well as economically. Indeed, ever since the problem of disarmament first appeared on our agenda and since the international Treaty on the Non-Proliferation of Nuclear Weapons was signed, we have seen nothing but a headlong race to increase military arsenals. In a few years, according to expert estimates, some 30 or so countries will possess nuclear weapons. When one realizes that among them are South Africa and Israel, which are likely to secure the atomic weapon, we can truly understand the dimensions of this deadly danger to our universe. The super-Powers for their part, far from reducing their potential in this field, continue to manufacture new, ever-more sophisticated and infinitely deadlier weapons, each year swallowing up considerable sums of money which could have been used to alleviate suffering.
31.	The cause of this arms race is, we think, to be sought not merely in a wish to achieve power and to dominate, but essentially in the absence of a global approach directed towards total and complete disarmament. The arms limitation agreements signed in connexion with the Strategic Arms Limitation Talks, although representing a praiseworthy effort, and the partial prohibition of nuclear tests recommended by our General Assembly are mere palliatives, not a solution. Some Powers might legitimately have the impression, indeed, that the various attempts at

limitation are directed towards preserving the nuclear monopoly of the super-Powers, which are thus granting themselves a dominant status in world affairs.
32.	This impression, no doubt justified, of military imbalance and insecurity has led to a generalized nuclear and conventional arms race. The General Assembly's forthcoming special session on disarmament should therefore, in our view, attempt to break new ground by proposing general and complete disarmament.' On that occasion a programme of action could be worked out made up of three elements, namely, the strengthening of the denuclearized zones; a precise policy of disarmament at the regional and world levels; and utilization of the resources thus released to assist development.
33.	This last problem incidentally, and quite rightly, constitutes a major concern of the day, because hunger, disease and ignorance also make up a dangerous bomb that we must defuse as soon as possible. They are factors leading to instability and revolution, which always produce war and conflict. The international community is aware of this situation, and we are glad of it. In this regard, the United Nations has recommended in various documents a series of measures that would undoubtedly, if accepted, introduce a greater degree of justice and stability into international economic relations.
34.	Outside our Organization, the Conference on International Economic Co-operation, whose report has just been considered by the General Assembly at the 108th and 109th meetings of its thirty-first session, was one of the most appropriate bodies for debating such complex and controversial problems as those of energy, commodities and finance-just to mention a few. These problems are central concerns of the international community. Although that Conference gave the delegations taking part an opportunity to diagnose the most urgent problems facing the developing countries and to seek their solution on the basis of concrete proposals, we cannot but recognize that the results achieved fell well below the hopes that it had aroused.
35.	The limited agreements, reached at the Conference were disappointing in terms both of their number and their nature, especially in the light of all the work and time required.
36.	It would therefore be unrealistic, in our view, to speak of true progress towards the restructuring of international economic relations, still less of a substantial contribution to the development of the developing countries, which was the very purpose of the Conference. However, if there is anything to be said for the North-South dialogue, it is that it has proved that the United Nations system remains the most appropriate and most representative framework for world negotiations.
37.	In the months and years to come, there can be no doubt that those negotiations will multiply and that they will extend to the whole of the economic and social sector. Indeed, it is public knowledge that today, on the threshold of the third development decade, the objectives of the Second United Nations Development Decade are still far from having been achieved. The results that were achieved, although they may vary from one sector to another, on the whole, fall far short of what was hoped for.
38.	One of the areas where progress has certainly been slowest is international trade, and particularly trade in primary commodities.
39.	The slow rate of progress recorded in that field is particularly alarming because this is a question of vital importance not only for the economy of the developing countries but also for the world economy as a whole.
40.	Nevertheless, decisions taken in this regard at the fourth session of UNCTAD, as well as the agreement in principle on the establishment of a common fund achieved at the Conference on International Economic Co-operation, provide a good basis for future action. These first steps are timid enough, and the implementation of the various decisions should be pursued with a greater degree of political will on the part of the developed countries. If this condition is met, there might be grounds for hoping that the plenipotentiaries meeting in the Negotiating Conference on a Common Fund under the Integrated Programme for Commodities, which has been scheduled for next month, would reach an agreement on practical ways and means to set up a common fund.
41.	The question of international trade is indissolubly linked with the questions of international monetary reform and the financing of development. Here again the application of the decisions of our Assembly leaves a great deal to be desired.
42.	At the very time when a growing number of countries are encountering serious balance-of-payments difficulties, the trend that had been emerging towards a total reform of the international monetary system seems to have faltered as if the problems giving rise to that trend had all, as by magic, been completely and successfully solved. What is more, the agreement achieved at the seventh special session of the General Assembly on the need to establish a link between the creation of special drawing rights and the provision of supplementary development financing still remains to be followed up, while total public aid to development amounts to only half of the target figure laid down in the International Development Strategy for the Second United Nations Development Decade.
43.	All these elements have, of course, been examined by the various bodies, and particularly by the fourth session of UNCTAD at Nairobi. But thus far it has not been possible to take concrete measures to promote the solution of urgent problems such as the indebtedness of developing countries, the financing of development, compensatory financing and so on. These are all problems that have quite rightly been considered sufficiently important to be the subject this year of a ministerial session of the Trade and Development Board.
44.	With regard to agriculture, which is of particular concern to agricultural countries like mine, the assistance of the international community would be improved if it were increased and dispensed in such a way as to permit the developing countries to bring their agricultural output at least to the level recommended in the International Development Strategy.
45.	Such an increase is particularly necessary because for the period 1971-1976 the growth rate of agricultural production in the developing countries was little over 2.5 per cent a year, a figure not only lower than the target laid down by the Strategy but also-and this is what worries us most—lower than the rate of 2.9 per cent achieved in the First Development Decade.
46.	National and international food reserves for food security and emergency situations should also be set up as recommended by the World Food Conference.5
47.	The implementation of another recommendation of that Conference, namely, the establishment of an International Fund for Agricultural Development, will without a doubt constitute appreciable progress towards the improvement of the food situation in developing countries.
48.	Co-operation among developing countries, whether it be technical or economic, is of particular importance in our view. Indeed, the feverish activity which has been under way in recent years at the international level will at least have taught us that the developing countries are themselves primarily responsible for their development.
49.	Hunger, disease and ignorance, which are still dangerously rife in so many parts of the world, are problems which are too concrete and too serious for their solution to depend solely on the uncertain outcome of international meetings and conferences, no matter how specialized and representative they may be.
50.	However, while the slow progress made so far in the adaptation of the world economic order—an adaptation that is now becoming urgent—justifies such pessimism, the international institutions concerned with finance and economic matters are performing work of capital importance in the furtherance of development and deserve close attention Despite the deficiencies of the present world system, the role played by IBRD, IMF or UNDP in development assistance remains an essential one for furthering the economic progress of our developing countries and for their social and cultural rehabilitation. Mauritania is aware of the importance of the role those institutions play and we wish to take this opportunity to express our gratitude and our willingness to continue to strengthen our co-operation with them.
51.	That is the point of view of Mauritania on the principal problems which we consider today to be the essential concern of our world. There are, of course, other questions which should also receive our attention. Among them is respect for human rights wherever they are being
violated. That is a goal which without doubt is important and is one which justifies any efforts that we may undertake to achieve it. My country is characterized by a policy of respect for human rights. We have no political prisoners, as shown by page 66 of the recent report of Amnesty International for the year 1976,6 and we have a clear conscience on this subject. We are ready to make our contribution to the efforts that will be decided upon in this respect by our Organization.
52.	The return of the Comorian Island of Mayotte to the motherland is also an imperative necessity, as it is an objective of the Organization of African Unity. What we must do here is preserve the national unity and territorial integrity of the State of the Comoros, that young African country which has just acceded to international sovereignty and which needs internal peace in order to devote itself to the most urgent problems of economic development and social advancement. As a friendly country we appeal to France precisely in the name of the relations which I have just mentioned to facilitate and preserve the national unity of the Comoros.
53.	In Mauritania we believe that if the international community succeeds in putting an end to the various sources of tension and in working out appropriate solutions for the establishment of a just and equitable international: economic order so as to give every country a sense of security, it will be the most far-reaching and finest task ever accomplished by man. Our generation will thus have rendered an immense service to future generations and will have saved humanity from an otherwise inevitable destruction. My country is ready to contribute with faith and determination to that task. The framework offered by the United Nations for its performance is both unique and perfectly suited to the task. The short-comings of our Organization, which some people deplore and which others decry, do not stem from any deficiency in the structure; they are the result of the absence of a genuine political will to make of the United Nations an instrument for economic advancement and for agreement among peoples. The Charter signed in San Francisco in 1945, in spite of some adjustments which have now become necessary, is still entirely up to date. I think that we all agree that the future effectiveness of our Organization will depend on our commitment and our sincere attachment to its ideals of peace and justice. For its part Mauritania will continue to give this Organization its whole-hearted support and will remain one of its most enthusiastic advocates.
 


	



	

 
	
